DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 3, 5, 7-9, 11, 14 and 28 have been fully considered and are persuasive.  The objection of claims 3, 5, 7-9, 11, 14 and 28 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 112”, with respect to claims 9-10 and 27 have been fully considered and are persuasive.  The rejection of claims 9-10 and 27 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 103”, with respect to claims 1-3, 5-14 and 26-28 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-14 and 26-28 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Lenkin on 2/2/2022.

	In claim 5 line 3, “an antenna panel associated” is changed to “the antenna panel, the antenna panel being associated”.
	Claims 15-25 and 29-30 are cancelled.

Allowable Subject Matter
Claims 1-12, 14 and 26-28 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “identifying a beam failure (BF) event at the first wireless communication device that impacts at least one beam pair link (BPL); and communicating a request to a second wireless communication device to stop communicating on the at least one BPL, based on a configuration change of an antenna panel” of claim 1 and similarly for claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476